DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an increased current density of the dynode surface, controlling inter-dynode voltages and/or introduction of a removal reactant or precursor, does not reasonably provide enablement for all conceivable exposure conditions causing electron-impact induced removal of a contaminant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 1 and 22 state “exposing a dynode electron-emissive surface of the dynode to an electron flux under conditions causing electron-impact induced removal of a contaminant deposited on the dynode electron-emissive surface”, the claimed invention is directed to results obtained under “conditions”, but the claims fail to define which conditions are required. The specification discloses the practice of increasing current density of the dynode surface (Page 11, lines 18-21), controlling inter-dynode voltages (Page 12, lines 7-11) and/or introduction of a removal reactant or precursor (Page 12, lines 23-25) in order to facilitate the removal of contaminants deposited on the dynode electron-emissive surface, however, other conceivable conditions such as pressure/temperature conditions, time, electron density, orientation of the electrons, removal rate, etc. As such, all conceivable exposure conditions as not enabled by the specification, and it raises the issue whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. Claims 2-5 further refer to the “conditions” of claim 1, however, the conditions have not been set forth in the claims.
Claims 2-16 are rejected under the same reasoning stated in claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 13 and 14 recite “the electron mediated removal”, the recitation raises the issue of ambiguity since it is not clear if it is in reference to the previously claimed “electron-impact induced removal” or to an additional process performed during manufacturing. 
Claim 2 recites the limitation "the rate of contaminant deposition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the amount of contaminant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 states “wherein the electron flux is controlled so as to enhanced electron-mediated removal of a contaminant deposited on the dynode electron-emissive surface over deposition of the contaminant on the dynode electron-emissive surface”, the claimed invention is directed to results obtained under “controlling the electron flux”, however the claim fails to define how the electron flux is controlled. Accordingly, the recitation renders the claim indefinite since the meets and bounds of the claim are not defined.
Claim 14 states “the electron current density of the electron flux impacting the dynode emissive surface is controlled so as to favour electron-mediated removal of a contaminant over deposition of the contaminant on the dynode electron-emissive surface”, the claimed invention is directed to results obtained under “controlling the electron current density of the electron flux impacting the dynode emissive surface”, however the claim fails to define how the electron current density of the electron flux in controlled. Accordingly, the recitation renders the claim indefinite since the meets and bounds of the claim are not defined.
Claim 14 recites the limitation "the electron current density" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rate of contaminant etching" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the electron current density is controlled to an upper or lower limit of a range, within the range limits, whereby any increase in electron density increases the rate of contaminant etching with electron current density but does not proportionally increase rate of contaminant deposition”, the recitation renders the claim indefinite since the meets and bounds of the claim are not defined. It is unclear what the limitation of “the upper or lower limit of a range, within the ranges limits” represents since the claim does not give an upper or a lower value for the range.
Claim 16 recites the limitation "the flux density" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879